Title: 7th.
From: Adams, John Quincy
To: 


       North-east winds, still chill the blood, and with a dull cold principle affect our spirits. This evening, immediately after prayers, the Martimercurean band paraded; the members belonging to our Class appeared for the last Time. They performed the manual exercices, and the different evolutions, very well. Supp’d at Bradish’s with Bridge and Foster: the former has obtained leave to be absent at Commencement, and expects to go, in a few days: more than twenty of our class are already gone.
       Otis, Upham and Wilson were admonished yesterday morning.
      